DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-10, the Applicant’s filing of a Terminal Disclaimer on 7 July 2022 was persuasive and overcomes the Obviousness Double Patenting rejections set forth in the Non Final Rejection Office Action dated 28 March 2022. 
Independent Claim 1 recites limitations that include a method for managing product order processing within a shipment managing system comprising a storage-and-retrieval system, a dispatch system, and a container processing system, the storage-and-retrieval system including a structural framework defining a grid of storage locations configured for receiving a plurality of storage containers, the plurality of storage containers being configured to contain one or more of a plurality of delivery containers, the plurality of storage containers comprising a first storage container and a second storage container, the plurality of delivery containers comprising a first delivery container and a second delivery container,
two sets of intersecting rails being arranged on the grid and configured to enable access to each of the storage locations by a robotic load handler,
the dispatch system being configured to convey the plurality of storage containers for transport to customers or for return to the storage-and-retrieval system,
the dispatch system including at least a lift mechanism and a conveyor,
the method comprising:
nesting the first delivery container within the first storage container when the first storage container is empty;
delivering the first delivery container that is nested within the first storage container to the storage-and-retrieval system; and
separating the second delivery container that is nested within the second storage container from the second storage container for delivery.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 12 recites limitations that include a shipment management system comprising:
a storage-and-retrieval system comprising: 
a structural framework that defines a grid of storage locations configured to receive a plurality of storage containers, 
the plurality of storage containers being configured to contain one or more of a plurality of delivery containers, 
the plurality of storage containers comprising a first storage container and a second storage container,
the plurality of delivery containers comprising a first delivery container and a second delivery container,
and two sets of intersecting rails arranged on the grid and configured to enable access to the storage locations by a robotic load handler; 
a dispatch system configured to convey the plurality of storage containers for transport to customers or for return to the storage-and-retrieval system, 
the dispatch system comprising a lift mechanism and a conveyor; and 
a container processing system configured to: 
nest the first delivery container within the first storage container when the first storage container is empty, 
deliver the first delivery container that is nested within the first storage container to the storage-and-retrieval system, and 
separate the second delivery container that is nested within the second storage container from the second storage container for delivery.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 25 recites limitations that include a method of operating an order processing system that comprises a storage-and-retrieval system comprising a grid of storage locations including a plurality of first storage locations and a plurality of second storage locations, the method comprising:
storing, by at least one of a plurality of robotic load handlers, in the plurality of first storage locations a plurality of first storage containers containing items;
storing, by at least one of the plurality of robotic load handlers, in the plurality of second storage locations a plurality of second storage containers containing a plurality of delivery containers; 
retrieving, by at least one of the plurality of robotic load handlers, from the plurality of second storage locations the plurality of second storage containers containing the plurality of delivery containers and 
delivering the plurality of second storage containers containing the plurality of delivery containers to an order picking station; 
transporting, by at least one of the plurality of robotic load handlers, the plurality of first storage containers within the storage-and-retrieval system; 
transporting, by at least one of the plurality of robotic load handlers, the plurality of second storage containers containing the plurality of delivery containers within the storage-and-retrieval system; and
transporting the plurality of delivery containers outside of the storage-and- retrieval system for delivery.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        August 10, 2022